Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Benjamin C. Stasa on 04/20/2022.

The application has been amended as follows: 

1.	(Currently Amended) An apparatus, comprising:
a processor;
a memory unit storing computer-executable instructions, 
receive a content request identifying an entity and content provided by the entity;
compare a privacy preference of a user associated with the content request and a privacy policy of the entity; and
based on a determination that the privacy policy is not compatible with the privacy preference, determine one or more alternate entities for providing the content and send a response comprising, for at least one of an indication of a relative compatibility of a corresponding privacy policy with the privacy preference, wherein the indication of the relative compatibility comprises an indication associated with each of a plurality of privacy categories that include a data collected category, a data sharing category, an opt in/out category, and a data deletion category.

	2.	(Previously Presented) The apparatus of claim 1, wherein the content request comprises a Uniform Resource Locator (URL), and wherein the entity comprises a website identified by the URL.

	3.	(Original) The apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to:
	after sending the response indicating the one or more alternate entities for providing the content, receive a second request comprising a request for content provided by an alternate entity of the one or more alternate entities; and
	send the second request to the alternate entity.

	4.	(Original) The apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the apparatus to determine the one or more alternate entities for providing the content, by causing the apparatus to:
	retrieve, from storage, indications of the one or more alternate entities, wherein the storage comprises an association between the entity and the one or more alternate entities.

	5-7.	(Cancelled)

	8.	(Currently Amended) A method comprising:
	receiving a content request identifying an entity and content provided by the entity;
	comparing a privacy preference of a user associated with the content request and a privacy policy of the entity; and
	based on a determination that the privacy policy is not compatible with the privacy preference, determining one or more alternate entities for providing the content and sending a response comprising, for at least one of an indication of a relative compatibility of a corresponding privacy policy with the privacy preference, wherein the indication of the relative compatibility comprises an indication associated with each of a plurality of privacy categories that include a data collected category, a data sharing category, an opt in/out category, and a data deletion category.

	9.	(Previously Presented) The method of claim 8, wherein the content request comprises a Uniform Resource Locator (URL), and wherein the entity comprises a website identified by the URL.

	10.	(Original) The method of claim 8, further comprising:
	after sending the response indicating the one or more alternate entities for providing the content, receiving a second request comprising a request for content provided by an alternate entity of the one or more alternate entities; and
	sending the second request to the alternate entity.

	11.	(Original) The method of claim 8, wherein the determining the one or more alternate entities for providing the content further comprises:
	retrieving, from storage, indications of the one or more alternate entities, wherein the storage comprises an association between the entity and the one or more alternate entities.

	12-14.	(Cancelled)

	15.	(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing device, cause the computing device to:
	receive a content request identifying an entity and content provided by the entity;
	compare a privacy preference of a user associated with the content request and a privacy policy of the entity; and
	based on a determination that the privacy policy is not compatible with the privacy preference, determining one or more alternate entities for providing the content and sending a response comprising, for at least one of an indication of a relative compatibility of a corresponding privacy policy with the privacy preference, wherein the indication of the relative compatibility comprises an indication associated with each of a plurality of privacy categories that include a data collected category, a data sharing category, an opt in/out category, and a data deletion category.

	16.	(Previously Presented) The one or more non-transitory computer-readable media of claim 15, wherein the content request comprises a Uniform Resource Locator (URL), and wherein the entity comprises a website identified by the URL.

	17.	(Original) The one or more non-transitory computer-readable media of claim 15, storing further instructions that, when executed by the computing device, cause the computing device to:
	after sending the response indicating the one or more alternate entities for providing the content, receive a second request comprising a request for content provided by an alternate entity of the one or more alternate entities; and
	send the second request to the alternate entity.

	18.	(Original) The one or more non-transitory computer-readable media of claim 15, storing further instructions that, when executed by the computing device, cause the computing device to determine the one or more alternate entities for providing the content, by causing the computing device to:
	retrieve, from storage, indications of the one or more alternate entities, wherein the storage comprises an association between the entity and the one or more alternate entities.

	19-20.	(Cancelled)

	21.	(Previously Presented)  The apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to:
	based on a determination that the privacy policy is compatible with the privacy preference, send the content request to the entity.

	22.	(Previously Presented)  The method of claim 8, further comprising:
	based on a determination that the privacy policy is compatible with the privacy preference, sending the content request to the entity.

	23.	(Previously Presented)  The one or more non-transitory computer-readable media of claim 15, storing further instructions that, when executed by the computing device, cause the computing device to:
	based on a determination that the privacy policy is compatible with the privacy preference, send the content request to the entity.


Allowable Subject Matter
Claims 1-4, 8-11, 15-18 and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Kuehr-McLaren et al. US Pub. No.: 20015/0102195 A1, in view of Halligan US Patent No.:  10,440,022 B2 does not disclose, with respect to independent claims 1, 8 and 15, 	based on a determination that the privacy policy is not compatible with the privacy preference, determining one or more alternate entities for providing the content and sending a response comprising, for at least one of indicating the one or more alternate entities, an indication of a relative compatibility of a corresponding privacy policy with the privacy preference, wherein the indication of the relative compatibility comprises an indication associated with each of a plurality of privacy categories that include a data collected category, a data sharing category, an opt in/out category, and a data deletion category. Rather, Kuehr-McLaren discloses method, system and computer program product for identifying and implementing collected privacy policies as aggregated privacy policies in electronic transactions.  Similarly, Halligan discloses  identity management.  Accordingly, claims 1-4, 8-11, 15-18 and 21-23 are allowed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433